United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
DEPARTMENT OF COMMERCE, BUREAU
OF THE CENSUS, Des Moines, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1478
Issued: April 12, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 8, 2011 appellant filed a timely appeal from January 28, February 28 and
May 16, 2011 merit decisions of the Office of Workers’ Compensation Programs (OWCP)
denying claimed compensation and an April 19, 2011 OWCP merit decision regarding a
schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant established that she sustained more than three
percent impairment of the right leg, for which she received a schedule award; and (2) whether
appellant established that she was totally disabled for work from October 6 to
December 29, 2010.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on May 21, 2010 appellant, then a 64-year-old census enumerator
on a temporary-duty assignment, sustained a split depression lateral tibial plateau fracture when
she fell down steps, landing on her right knee.2 Appellant stopped work on May 21, 2010. On
May 27, 2010 she underwent open reduction and internal fixation of a right tibial plateau fracture
with fixation of the lateral tibial plateau split depression fracture with cancellous bone
allografting.” Appellant participated in physical therapy through September 2010.
Appellant’s position expired prior to August 11, 2010. She claimed compensation for
total disability from July 6 to December 29, 2010. OWCP issued wage-loss compensation for
the period July 6 to October 5, 2010.
Dr. Chinedu Nwosa, an attending orthopedic surgeon, submitted progress reports through
September 2010 holding appellant off work. He released her to limited duty on October 6, 2010,
with lifting limited to 10 pounds and no kneeling, stooping, twisting, bending or climbing. In a
December 29, 2010 report, Dr. Nwosa related appellant’s complaints of intermittent moderate
right knee pain. On examination, he found a one- to two-degree limitation of extension and 120
degrees flexion, without swelling or other abnormalities on palpation. X-rays showed excellent
alignment. Dr. Nwosa released appellant to full duty with no restrictions.
In a January 25, 2011 letter, OWCP authorized total disability compensation from July 6
to October 5, 2010. It advised appellant that additional evidence was needed to establish total
disability for work from October 6 to December 29, 2010. OWCP afforded her 30 days to
submit such evidence.
By decision dated January 28, 2011, OWCP denied appellant’s claims for wage-loss
compensation from October 6 to December 29, 2010 as the medical evidence established that she
was capable of working full duty during that period.3
In February 5 and 8, 2011 letters received by OWCP on February 9, 2011, appellant
requested a review of the written record. She stated that she felt able to perform sedentary office
work as of October 6, 2010 but could not have resumed work as a census enumerator if the job
were still available. Appellant submitted May and June 2010 physical therapy notes and a
June 11, 2010 home care report. OWCP received these documents on January 31, 2011.

2

May 21, 2010 x-rays showed a comminuted intra-articular fracture of the lateral tibial plateau with fracture
fragment displacement and compression, a nondisplaced fracture of the right fibular head and neck and hemarthrosis
in the suprapatellar bursa. A May 21, 2010 computerized tomography (CT) scan of the right knee showed extensive
fractures of the lateral and medial tibial plateaus with dramatic comminution.
3

On its face, OWCP’s January 28, 2011 decision directed that “continuing partial disability be TERMINATED
effective January 28, 2011” as the medical evidence established that she was capable of returning to full duty.
(Emphasis in the original.) The Board notes, however, that the use of the term “terminated” was inadvertent as
appellant did not receive continuing compensation on the daily or periodic rolls. The context of the evidence,
including OWCP’s development of the second issue in the case, clearly demonstrates that OWCP intended to deny
wage-loss compensation for a claimed period.

2

By decision dated February 28, 2011, OWCP denied appellant’s claim for wage loss for
the period October 6 to December 29, 2010 on the grounds that the medical record did not
establish total disability for the claimed period. It found that Dr. Nwosa released her to limited
duty on October 6, 2010, demonstrating that she was no longer totally disabled for work. OWCP
further found that appellant did not respond to its January 25, 2011 letter.
On March 8, 2011 appellant claimed a schedule award. In a March 18, 2011 letter,
OWCP advised her to obtain an impairment rating from her attending physician utilizing the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).
In a March 24, 2011 letter, appellant requested a review of the written record. She
asserted that she responded to OWCP’s January 25, 2011 request for additional evidence by
submitting February 5 and 8, 2011 letters and copies of physical therapy notes.
In an April 4, 2011 report, Dr. Nwosa found that appellant reached maximum medical
improvement on December 29, 2010. Referring generally to the fifth edition of the A.M.A.,
Guides, he found a three percent permanent impairment of the right leg.
On April 14, 2011 OWCP referred Dr. Nwosa’s April 4, 2011 report, a statement of
accepted facts and the medical record to an OWCP medical adviser for an impairment rating. In
an April 17, 2011 report, the medical adviser reviewed the medical record and concurred that
appellant reached maximum medical improvement as of December 29, 2010. Referring to Table
16-34 of the sixth edition of the A.M.A., Guides, he noted a class 1 diagnosis-based impairment
(CDX) due to a nondisplaced tibial plateau fracture with abnormal examination findings. From
the range of three to seven percent, he assigned the default value of five percent. Referring to
Table 16-6,5 the medical adviser found a grade modifier for Functional History (GMFH) of zero,
as appellant did not have an antalgic gait. Referring to Table 16-7,6 the medical adviser found
no grade modifier for Physical Examination (GMPE) as appellant had essentially full range of
right knee motion, without swelling or other abnormalities on palpation. Referring to Table 168,7 the medical adviser assigned a grade modifier of 1 for Clinical Studies (GMCS) as
postsurgical x-rays showed an essentially healed fracture but extensive hardware was retained.
Using the net adjustment formula of (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX) or (01) + (0-1) + (1-1), the medical adviser found a net adjustment of -2, warranting no increase in the
CDX default value. He, therefore, found three percent impairment of the right lower extremity.

4

Table 16-3, pages 509-511 of the sixth edition of the A.M.A., Guides is entitled “Knee Regional Grid [lower
extremity impairment].”
5

Table 16-6, pages 516 of the sixth edition of the A.M.A., Guides is entitled “Functional History Adjustment -Lower Extremities.”
6

Table 16-7, page 517 of the sixth edition of the A.M.A., Guides is entitled “Physical Examination Adjustment -Lower Extremities.”
7

Table 16-8, pages 519-20 of the sixth edition of the A.M.A., Guides is entitled “Clinical Studies Adjustment -Lower Extremities.”

3

By decision dated April 19, 2011, OWCP issued appellant a schedule award for a three
percent impairment of the right lower extremity. The period of the award ran from
December 29, 2010 to February 27, 2011.
By decision dated May 16, 2011, an OWCP hearing representative affirmed OWCP’s
January 28, 2011 decision. The hearing representative found that there was insufficient medical
evidence to establish any further injury-related disability.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provisions of FECA provide for compensation to employees sustaining
impairment from loss or loss of use of specified members of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a mater which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides has
been adopted by OWCP as a standard for evaluation of schedule losses and the Board has
concurred in such adoption.8 For schedule awards after May 1, 2009, the impairment is evaluated
under the sixth edition of the A.M.A., Guides, published in 2008.9
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).10 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on functional
history (GMFH), physical examination (GMPE) and clinical studies (GMCS).11 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a right lateral tibial plateau fracture. Appellant
claimed a schedule award on March 8, 2011. In support of her claim, she submitted an April 4,
2011 report from Dr. Nwosa, an attending orthopedic surgeon, who referred generally to the fifth
edition of the A.M.A., Guides in finding a three percent impairment of the right lower extremity.
In an April 14, 2011 report, an OWCP medical adviser applied the sixth edition of the
A.M.A., Guides to Dr. Nwosa’s findings. The medical adviser found a class 1 diagnosis-based
impairment (CDX) due to the accepted fracture according to Table 16-3. He assigned a default
8

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
10

A.M.A., Guides (6th ed. 2008), page 3, section 1.3, “The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.”
11

A.M.A., Guides (6th ed. 2008), pp. 494-531.

4

value of five percent. The medical adviser determined a grade modifier of zero for (GMFH),
according to Table 16-6 and (GMPE) according to Table 16-7, as appellant had very minimal
findings on examination and no antalgic gait. He used Table 16-8 to assign a grade 1 modifier
for (GMCS) due to mild abnormalities visible on x-rays. Using the net adjustment formula of
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX), or (0-1) + (0-1) + (1-1), an OWCP
medical adviser found a net adjustment of -2, lowering the default CDX value of five percent to
three percent. Based on the medical adviser’s opinion, OWCP issued an April 19, 2011 schedule
award for three percent impairment of the right lower extremity.
The Board finds that an OWCP medical adviser used the appropriate portions of the
correct edition of the A.M.A., Guides to determine the three percent impairment. There is no
probative medical evidence of record substantiating a greater percentage of impairment.
Therefore, the April 19, 2011 schedule award is proper under the law and facts of this case.
LEGAL PRECEDENT -- ISSUE 2
Under FECA, the term “disability” is defined as an inability, due to an employment
injury, to earn the wages the employee was receiving at the time of the injury, i.e., an impairment
resulting in loss of wage-earning capacity.12 For each period of disability claimed, the employee
has the burden of establishing that he or she was disabled for work as a result of the accepted
employment injury.13 Whether a particular injury causes an employee to become disabled for
work and the duration of that disability are medical issues that must be proved by a
preponderance of probative and reliable medical opinion evidence.14 The Board will not require
OWCP to pay compensation for disability in the absence of medical evidence directly addressing
the specific dates of disability for which compensation is claimed. To do so would essentially
allow an employee to self-certify his disability and entitlement to compensation.15
ANALYSIS -- ISSUE 2
OWCP accepted that appellant sustained a right tibial plateau fracture. Appellant
claimed compensation for total disability for the period July 6 to December 29, 2010. In a
January 25, 2011 letter, OWCP advised appellant to submit additional evidence regarding her
condition from October 6 to December 29, 2010.
OWCP initially denied compensation for the claimed period by decision dated
January 28, 2011. Appellant then responded to OWCP’s January 25, 2011 request by submitting
her February 5 and 8, 2011 letters asserting continued disability from October 6 to
December 29, 2010. She also submitted physical therapy and home care notes. By decision
dated February 28, 2011, OWCP denied wage-loss compensation from October 6 to
December 29, 2010 as appellant’s attending physician released her to light duty on
12

See Prince E. Wallace, 52 ECAB 357 (2001).

13

Dennis J. Balogh, 52 ECAB 232 (2001).

14

Gary J. Watling, 52 ECAB 278 (2001).

15

Amelia S. Jefferson, 57 ECAB 183 (2005); Fereidoon Kharabi, 52 ECAB 291 (2001).

5

October 6, 2010. It found that she did not respond to its January 25, 2011 letter. Thereafter, by
decision dated May 16, 2011, a hearing representative affirmed OWCP’s finding that the medical
evidence did not establish further injury-related disability.
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between the accepted right leg injury and her claimed
total disability from October 6 to December 29, 2010.16 In an attempt to meet her burden of
proof, she responded to OWCP’s January 25, 2010 request for additional information by
submitting February 5 and 8, 2011 letters, physical therapy notes and a home care report.
OWCP received these documents on January 31 and February 9, 2011. Yet, in its February 28,
2011 decision, OWCP found that appellant failed to respond to its January 25, 2011 letter and
did not discuss appellant’s letters or the other documents submitted. Similarly, the hearing
representative’s May 16, 2011 decision did not clearly address this evidence.
As the Board’s decisions are final with regard to the subject matter appealed, it is crucial
that OWCP address all relevant evidence received prior to the issuance of its final decision.17 In
this instance, OWCP failed to consider relevant evidence it received prior to the issuance of the
February 28, 2011 decision. As it failed to address all relevant evidence before it at the time of
its decision, the case is remanded for a proper review of the evidence and issuance of an
appropriate de novo final decision.18
CONCLUSION
The Board finds that appellant has not established that she sustained more than a three
percent impairment of the right lower extremity, for which she received a schedule award. The
Board further finds that the case is not in posture for a decision regarding whether appellant was
totally disabled for work from October 6 to December 29, 2010.

16

Alfredo Rodriguez, 47 ECAB 437 (1996).

17

20 C.F.R. § 501.6(d); see William A. Couch, 41 ECAB 548 (1990).

18

Willard McKennon, 51 ECAB 145 (1999).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 16, February 28 and January 28, 2011 denying
compensation from October 6 to December 29, 2010 are set aside, and the case remanded to
OWCP for additional development and issuance of an appropriate decision. OWCP’s April 19,
2011 schedule award decision is affirmed.
Issued: April 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

